Exhibit 10.15
Final
As of September 28, 2009
Kelly Services, Inc.
999 West Big Beaver Road
Troy, Michigan 48084

Attention:  
Mr. Joel Starr
Treasurer

Re: Amendment No. 2 to Credit Facility Letter/Note
Dear Mr. Starr:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (the “Bank”), is pleased
to confirm its agreement to the following amendments to the credit facility
described in our letter of November 3, 2007 (the “Credit Facility Letter”) and
to the Promissory Note dated November 13, 2007 (the “Note”), in each case as
amended by Amendment No. 1 dated as of April 29, 2009. Subject to the
effectiveness of this agreement in accordance with the last paragraph of this
letter, the Bank confirms that the limited waiver granted to you by our letter
of July 23, 2009 (as subsequently extended, the “Waiver”) shall be deemed
permanent in nature on the terms of and with respect to the matters covered
thereby.
The Credit Facility Letter is hereby amended as follows:
1. Section 6 is amended to delete the first sentence thereof and replace it with
the following:
6. Interest Rate. The loan shall bear interest prior to maturity at the rate per
annum (computed on a 360 day basis and actual days elapsed) equal to LIBOR (as
defined in the Promissory Note dated November 13, 2007 [the “Promissory Note”])
plus a) 3.50% so long as Level I is the Applicable Margin under the Pricing
Schedule of the Borrower’s Credit Agreement dated as of (on or about)
September 28, 2009, as amended from time to time and including any replacement
syndicated agreement (the “Credit Agreement”) (whether or not such Credit
Agreement continues to be effective); b) 3.75% if Level II under such Pricing
Schedule applies; and c) 4.25% if Level III under such Pricing Schedule applies
(or above such other interest rate basis (e.g., TIBOR) as may apply under the
terms of the Note).
2. Section 7 is amended to read in its entirety to read “Collateral: Collateral
as defined in the Credit Agreement as provided by the terms of the Collateral
Documents.”

 

 



--------------------------------------------------------------------------------



 



3. Section 13 [Defined Terms; Documentation] is amended to revise the first
sentence thereof to read as follows: “Defined terms used in this agreement have
the meanings assigned thereto in Exhibit A or in the Credit Agreement (as the
context may require), in each case unless otherwise agreed.”
4. On the signature page the Bank’s address for purposes of notices is amended
on line 3 to substitute “Makoto Uetani” for “Takeo Shimotsu” [replacement
contact].
The Note is hereby amended as follows:
1. On page 6, in Section (IV) the last sentence is deleted and replaced with the
following: “The Borrower has delivered to the Bank a true copy of the Credit
Agreement. The provisions of Article VI of the Credit Agreement are incorporated
in this Note as if fully set forth herein, mutatis mutandi (and with any defined
terms having the meanings assigned to them in the Credit Agreement, unless the
context otherwise requires). The Borrower further covenants to provide the Bank
with a copy of each material amendment to the Credit Agreement and of each
Borrowing Base Certificate and non-routine notice provided to the Agent pursuant
to the Credit Agreement. Any supplement, amendment, modification, waiver or
consent made or granted by the Lenders or the Required Lenders (as defined in
the Credit Agreement) in connection with such provisions of the Credit Agreement
and related definitions at any time after the date hereof shall be deemed a
supplement, amendment, modification, waiver or consent, as the case may be, with
respect to such provisions as incorporated herein, but only if the Lender
hereunder has consented to such supplement, amendment, modification, waiver or
consent pursuant to the terms of this Note. Notwithstanding anything in this
Note to the contrary, no termination, cancellation or expiry of the Credit
Agreement shall have any effect whatsoever upon the provisions thereof as such
provisions are incorporated herein, and such provisions of the Credit Agreement
incorporated herein shall be deemed to survive any such termination,
cancellation or expiry of the Credit Agreement and shall thereafter continue to
be binding upon the Borrower under this Agreement.”
2. On page 6, in Section V(C) reword lines 1-3 to read as follows: “The
occurrence of any default under the Credit Agreement, which default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any indebtedness outstanding under the Credit Agreement.”
Representations and Warranties of the Borrower. The Borrower hereby represents
and warrants to the Bank that each of a) the representations and warranties made
under the Note and b) the representations and warranties made in Article V of
the Credit Agreement are accurate and complete with the same force and effect as
though made on and as of the date of this Amendment No. 2. As of the date hereof
and after giving effect to this Amendment No. 2, no Event of Default has
occurred and is continuing. The Borrower further acknowledges and agrees that
the Bank has fully performed its obligations under all documents executed in
connection with the Credit Facility Letter and the Note and all actions taken by
the Bank are reasonable and appropriate under the circumstances and within its
rights under the Credit Facility Letter and the Note and all other documents
executed in connection therewith. The Borrower further represents and warrants
that it is not aware of any claims or causes of action against the Bank and
agrees a) that the Credit Facility Letter and the Note and all other documents
and agreements executed by the Borrower in connection therewith are ratified and
confirmed and shall remain in full force and effect and b) that it has no set
off, counterclaim or defense with respect to any of the foregoing.

 

2



--------------------------------------------------------------------------------



 



If you are in agreement with the above, would you please sign and return the
attached duplicate original hereof whereupon this letter shall constitute an
agreement between us, subject to the satisfaction of the conditions precedent
contained in Section 4.1 of the Credit Agreement (including without limitation
arrangements for the Collateral) and execution and delivery of the Yen Term Loan
Lender Guaranties (as defined in the Intercreditor Agreement) substantially
similar in form and substance to the Revolving Credit Lender Guaranties (as
therein defined). This letter agreement may be signed upon any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument and signatures sent by facsimile or electronic mail
message shall be enforceable as originals.

            Very truly yours,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Vice President & Manager   

     
 
  1251 Avenue of the Americas
 
  New York, New York 10020
 
  Attention: Portfolio Management Grp- J Rybicki
 
  Telephone: (212) 782-4206/(312) 696-4708
 
  Facsimile:  (212) 782-6440 with copy to

(312) 696-4535

Accepted and Agreed to
as of September 28, 2009
KELLY SERVICES, INC.

         
By: 
  /s/ Joel Starr
 
   
 
  Name: Joel Starr    
 
  Title:   Treasurer    

 

3